Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The receipt is acknowledged of applicants’ after final amendment under 37 CFR § 1.116, filed 06/10/2021.

The after final amendment filed 06/10/2021 has been entered.

Claims 1-14, 19, 21-23 previously presented. Claims 12-18 and 20-23 have been canceled by the after final amendment.

Claims 1-11 and 19 presented by the after final amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to amend the claims filed 06/10/2021 was given in an interview with Mr. Bennen Baylor on June 23, 2021.



a)	Claim 1, line 3, the expression “comprised of” between the term “salt” and the term “memantine” has been changed into ----consisting of ----.
b)	Claims 2 and 3 had been canceled.
c)	Claim 5 had been rejoined. The claim is directed to non-elected species of the solubilizers of claim 1 that has been previously withdrawn.

Reasons for Allowance
Claims 1, 4-11, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 1 as amended is directed to a transdermal delivery system, comprising: an adhesive matrix comprised of an adhesive polymer, a solubilizer, and a memantine salt, the memantine salt consisting of memantine and a levulinic acid counteranion, wherein the adhesive matrix comprises a memantine/levulinic acid ion-pair/salt, and wherein the levulinic acid counteranion is present in an equimolar or greater than equimolar amount relative to memantine. The closest prior art, Eifler, teaches hydrochloride, sulfate or phosphate salt of memantine that are excluded by the recitation of “memantine salt consisting of memantine and a levulinic acid counteranion”. The secondary reference, Jonas, teaches keto acids, however does not teach levulinic acid. Fleschhut teaches levulinic acid, however, does not teach memantine. No motivation to combine memantine from Eifler and Jonas with levulinic counteranion from Fleschhut, especially levulinic acid counteranion is present in an equimolar or greater than equimolar amount relative to .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./